Judge Miles
delivered the Opinion of the Court.
These are all writs of scire facias brought to revive judgments in ejectment, so far as the said judgments operate upon the possession of the land, and not the judgments for costs. All the writs are precisely alike, except the variation made by the names of the parties, and tire different judgments.
The court below gave judgments reviving the former judgments, by default, and directing execufions. From each, the defendants have appealed, and assign .for error that the scire faciases are defective, because none of them recite or state the term yet to come as laid in the declaration, for which the plaintiff below now claims execution. This defect must prove fatal to each writ.
By examining the most approved forms which are evidence of law, it will be found that in á sciré facias of this nature, the term is always recited and set out, and the most modern forms still retain the same requisite, as will be seen by consulting the appendix to the late treatise of Adams on ejectment. If such a recit.al was preserved in ancient forms, while the party who issued a scire facias must also' file a declaration before he could have judgment that he may have execution, it certainly cannot be less a requisite now, when according to an act of assembly of this state no declaration is necessary, and the writ must not only supply the place of a writ, but also that of the declaration.
But this is not a requisite of positive law only, resting on authority without reason to support it. it is a well settled principle that a judgment in ejectxnent, so far as the possession of the land, is concerned, can have no operation or eflect longer than till *602the expiration of the demise; and when the demise expires, no further execution, as to the possession of ji]e ian[() can ever be bad- It is therefore right tiiat he who attempts to revive a dormant judgment in ejectment should shew that there was something to he revived; and that there was part of his term yet remaining for which he asks execution, in order that the court may see that he has really an existing ‘right to enforce by the remedy of scire facias; and it would be hazardous to render a judgment reviving when there might, for ought that appears, be nothing to revive.
jVIaiKtafce to quash the ■writs, not to amend.
Crittenden for appellants; Triplett for appellees.
The judgments by severeral entries must be reversed with costs, and the cause be remanded with directions to quash each scire facias, with costs,